Citation Nr: 0917691	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating higher than 20 percent for diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1967 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of October 2004 and November 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The Veteran was originally awarded service connection for 
diabetes mellitus by means of a rating decision dated in May 
2003.  At that time, an initial disability rating of 20 
percent was assigned.  The Veteran did not initiate an appeal 
with respect to the May 2003 rating action.

The current claim was received in April 2004.  Upon review of 
the medical evidence of record, by means of rating decisions 
dated in October 2004 and November 2004, the RO continued the 
previously assigned 20 percent disability rating for the 
Veteran's service-connected diabetes mellitus.  In October 
2004, however, the RO also determined that separate 10 
percent ratings were warranted for right upper extremity 
neuropathy, left upper extremity neuropathy, right lower 
extremity neuropathy, and left lower extremity neuropathy as 
complications of the Veteran's service-connected diabetes 
mellitus.  At that time, the RO also held that the Veteran 
was entitled to special monthly compensation for loss of use 
of a creative organ as a complication of the diabetes 
mellitus.  


FINDING OF FACT

Diabetes mellitus does not require regulation of activities, 
that is, avoidance of strenuous occupational or recreational 
activities.




CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant. Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2004, in March 2006, in April 2006, 
and in November 2008.  The notice included the type of 
evidence needed to substantiate the claim for increase, 
namely, evidence that the disability had become worse and the 
effect that worsening has on employment and daily life, as 
well as general notice of the criteria of the Diagnostic Code 
under which the claimant is rated, which consists of a 
specific measurement or test result.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); 

and of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on 
employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice and the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was afforded VA 
examinations in June 2004 and in November 2007.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, the 
RO has already rated separately the complications of diabetes 
mellitus, namely, erectile dysfunction and peripheral 
neuropathy.

Diabetes mellitus is currently rated 20 percent disabling 
under Diagnostic Code 7913.  The criteria for the next higher 
rating under DC 7913, 40 percent, are insulin dependence, 
restricted diet, and regulation of activities.

Competent medical evidence is required to establish 
"regulation of activities," namely, avoidance of strenuous 
occupational and recreational activities, for a 40 percent 
rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 
Vet. App. 360, 364 (2007).

Factual Background

VA treatment records dated in April 2004 reveal that the 
Veteran's diabetes mellitus was insulin dependent and poorly 
controlled.

Upon VA examination dated in June 2004, the examiner noted 
that the Veteran's diabetes mellitus was insulin dependent.  
The Veteran did not have a history of any episodes of 
ketoacidosis or hypoglycemia that had required 
hospitalization.  The Veteran alleged that his activities 
were quite restricted because of hypoglycemia.  He recounted 
that he often avoided activities that he expected would 
trigger excess use of glucose relative to amount of insulin 
he had previously taken because he felt that he was 
especially at risk for reactions.  At that time, the Veteran 
was visiting a diabetic care provider on a quarterly basis 
and had frequent phone contacts with her.  The examiner 
indicated that the Veteran experienced impairment in family 
and social functioning because of profound swings of blood 
glucose levels, which often left him very fatigued.  

VA records, dated in April 2005, indicate that the Veteran 
did not have a history of hospitalization for ketoacidosis or 
hypoglycemia, though he did have problems with very labile 
glucoses and restricted his activities to lessen his 
hypoglycemic episodes.  The Veteran was experiencing 
hypoglycemic episodes one to two times a week.  

Upon VA examination dated in November 2007, the examiner 
indicated that the Veteran had not been hospitalized due to 
ketoacidosis.  The Veteran was experiencing hypoglycemic 
episodes once or twice a week.  The Veteran reported that 18 
months ago he had experienced a hypoglycemic episode that 
prompted his wife to call an ambulance; however, it was 
unclear whether the Veteran had been hospitalized.  The 
Veteran alleged that he was trying to follow a diabetic diet 
and he was self-restricting his activity in an attempt to 
reduce his hypoglycemic episodes.  At that time, the 
Veteran's treatment involved regular insulin and visiting a 
diabetic care provider on at least a quarterly basis.  

Treatment records dated in June 2008, July 2008, and August 
2008, reveal that the Veteran was walking one mile a day, 
four times a week, and participating in martial arts.  He was 
also and trying to eat a healthier diet.

Analysis

Although the Veteran is insulin dependent and he has received 
dietary counseling, suggesting a restricted diet, regulation 
of activities, that is, avoidance of strenuous occupational 
and recreational activities, has not been established by the 
medical evidence as no health-care provider has instructed 
the Veteran to avoid strenuous occupational and recreational 
activities.  Rather it appears that the Veteran has been 
encouraged to increase his exercise regimen, to include 
walking on a regular basis.

Since there is no medical evidence that the Veteran's 
activities are regulated, the criteria the next higher rating 
under Diagnostic Code 7913 have not been met.  As the 
preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt standard does not apply.  
38 C.F.R. § 5107 (b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.



If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the rating criteria for the disability reasonably 
describes the Veteran's disability level and symptomatology, 
and provided for a greater evaluation for more severe 
symptoms.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 20 percent for diabetes mellitus is 
denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


